Citation Nr: 0800961	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  97-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.C.S.A. § 1151 for additional disability of the back, with 
neurological impairment of the lower extremities, due to 
surgical treatment by the Department of Veterans Affairs (VA) 
in June 1983 and February 1984.  


REPRESENTATION

Appellant represented by: Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
1995 and February 1997 by the Department of Veterans Affairs 
Regional Office (RO) in Milwaukee, Wisconsin.

This case has undergone a protracted appellate history.  In 
January 1999, the Board issued a decision that denied (as not 
well grounded) the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (for additional disability 
of the back, with neurological impairment of the lower 
extremities, as result of VA surgical treatment in June 1983 
and February 1984).  Although the January 1999 Board decision 
was initially upheld by the United States Court of Appeals 
for Veterans Claims (Court) in a September 2000 memorandum 
decision, the veteran appealed the Court's decision to the 
Federal Circuit Court, which, in March 2001, remanded the 
claim to the Court.  In March 2001, the Court in turn vacated 
its previous September 2000 memorandum decision and remanded 
the claim to the Board.  

In December 2003, the Board remanded the claim to the RO for 
additional development that included a request for treatment 
records.  The RO undertook additional development and 
provided the veteran notice under the provisions of the 
Veterans Claims Assistance Act (VCAA), issued a Supplemental 
Statement of the Case (SSOC), and returned the claim to the 
Board.

In August 2004, the Board issued a decision, which denied the 
veteran's claim for compensation under § 1151 for additional 
disability of the back, with neurological impairment of the 
lower extremities, as a result of surgical treatment by VA in 
June 1983 and February 1984.  Thereafter, the veteran 
appealed this decision to the Court, which remanded the case 
to the Board for further adjudication in December 2005.

Again before the Board in August 2006, the Board remanded the 
case to the Appeals Management Center (AMC) for further 
development, to include providing VCAA notice and affording 
the veteran a VA medical examination for the purposes of 
determining whether his VA surgeries caused additional 
disability of the back, with neurological impairment of the 
lower extremities.  

Thereafter, on June 1, 2007, the Board promulgated a 
decision, which denied the veteran's claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the back, with neurological 
impairment of the lower extremities, due to surgical 
treatment by VA in June 1983 and February 1984.
               

FINDINGS OF FACT

Evidence pertinent to the appeal seeking service compensation 
under the provisions of 38 U.S.C.A. § 1151 was received at 
the Board in late May 2007, but was not associated with the 
claims file until after the Board's decision on June 1, 2007, 
denying the appeal on this issue.


CONCLUSION OF LAW

The Board's June 1, 2007 decision, which denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability of the back, with neurological 
impairment of the lower extremities, due to surgical 
treatment by VA in June 1983 and February 1984, must be 
vacated for failure to provide the veteran due process of 
law.  38 C.F.R. § 20.904 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an appellate decision entered on June 1, 2007 the Board 
denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the back, 
with neurological impairment of the lower extremities, due to 
surgical treatment by VA in June 1983 and February 1984.

Prior to that decision, and within the 90-day period afforded 
to a veteran for submission of additional evidence to the 
Board pursuant to 38 C.F.R. § 20.1304(a), on May 21, 2007, 
the Board received a facsimile transmission from the 
veteran's attorney, which apprised the Board of the 
submission of additional evidence in relation to the claim 
and further requested a 30-day extension for the filing of 
other pertinent records.  The new evidence was not associated 
with the claims file at the time of the Board's June 1, 2007 
decision, and the Board has not considered said evidence.

The Board may vacate an appellate decision at any time on its 
own motion when the veteran has been denied due process of 
law.  38 C.F.R. § 20.904(a).  The Board's failure to consider 
the new evidence received prior to the Board's decision and 
within the applicable 90-day period under 38 C.F.R. § 
20.1304(a) denied the veteran due process of law.  Thus, the 
Board has determined that the June 1, 2007 Board decision 
that denied entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the back, 
with neurological impairment of the lower extremities, due to 
surgical treatment by VA in June 1983 and February 1984 
should be vacated.

In a separate decision, the Board will again consider the 
issue currently in appellate status after reviewing and 
considering the newly submitted evidence.




ORDER

The Board's decision of June 1, 2007, which denied 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the back, 
with neurological impairment of the lower extremities, due to 
surgical treatment by VA in June 1983 and February 1984, is 
vacated.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


